Citation Nr: 1735820	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by memory loss and/or an unspecified personality disorder.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for a disability manifested by shortness of breath.

4.  Entitlement to service connection for a disability manifested by nausea, dizziness, and stomach problems.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

9.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35, to include whether the Veteran's disabilities are permanent and total.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1988 to June 1994.  

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Veterans Law Judge at a March 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the file.  The Veterans Law Judge who conducted this hearing is no longer with the Board.  In an April 2017 letter, the Veteran was offered another hearing before a current Veterans Law Judge.  In a written response, however, the Veteran declined another Board hearing.  

In August 2011, the Board granted service connection for fibromyalgia with headaches, fatigue, sleep disturbances, and musculoskeletal pain, and remanded the issue of entitlement to an increased rating for the service-connected back disability for further development.

In March 2012, the Appeals Management Center (AMC) granted service connection for bilateral radiculopathy of the lower extremities and assigned separate initial 10 percent disability ratings, both effective from September 23, 2010.  

In June 2014, the Board granted separate initial 10 percent disability ratings for lumbar radiculopathy of the right and left lower extremities, effective prior to September 23, 2010.  The Board also denied entitlement to initial ratings in excess of 10 percent for lumbar radiculopathy of the right and left lower extremities, and remanded entitlement to a TDIU.  The AMC implemented the Board's decision by way of an August 2014 rating decision, in which it assigned initial 10 percent disability ratings for radiculopathy of the right and left lower extremities, both effective from September 12, 2007.  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2015, the Court granted a Joint Motion for Remand, the effect of which set aside that portion of the Board's June 2014 decision which denied entitlement to initial ratings higher than 10 percent for radiculopathy of the right and left lower extremities.  

The Veteran also perfected an appeal of service connection for a psychiatric disability other than recurrent major depressive disorder, to include posttraumatic stress disorder (PTSD).  In a June 2016 rating decision, the Veteran was granted service connection for PTSD.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Finally, the issue of whether a routine future examination is warranted for chronic lumbar strain/minimal degenerative joint disease of the lumbosacral spine has been presented to the Board.  The Board does not, however, find this to be an appealable issue.  While 38 C.F.R. § 3.327(b) provides general guidelines about when reexamination is not necessary, 38 C.F.R. § 3.327(a) states that paragraph (b) does not limit VA's authority to request reexamination ("Paragraphs (b) and (c) of this section provide general guidelines for requesting reexaminations, but shall not be construed as limiting VA's authority to request reexaminations, or periods of hospital observation, at any time in order to ensure that a disability is accurately rated.").   Also, as the Court noted in Collier v. Derwinski, it has never held that 38 CFR § 3.327(b) confers any sort of substantive right on an appellant to avoid being scheduled for a future VA examination, if necessary.  See Collier v. Derwinski, 2 Vet. App. 247, 251 (1992).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

All issues

In her August 2016 VA Form 9, the Veteran wrote that she only wished to appeal the issue of entitlement to Dependents Educational Assistance based on permanent and total disability and that VA should "disregard all other request/claim[s]."  Likewise, according to an October 2016 VA report of contact, she told the contacting VA representative that she was only claiming permanent and total disability, and wished to withdraw her claims of "nausea associated with headaches, hypothyroidism, and [gastroesophageal reflux disease]."  Additionally, she only wanted the issue of permanent and total disability to be continued.  As the Veteran has been unclear regarding her intentions, to include which issues she wishes to continue on appeal and which she wishes to withdrawal, she should be contacted for clarification.  

Dependents Educational Assistance

The Veteran claims that she is permanently and totally disabled due to her service-connected psychiatric and other service-connected disabilities, and should therefore be granted eligibility to DEA benefits under Title 38, Chapter 35.  

"Permanent total disability" will be taken to exist when an individual's impairment is reasonably certain to last throughout the remainder of that person's life.  38 C.F.R. § 3.340(b).  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  Id.  

While the Veteran has been afforded recent VA examinations, no opinion was provided by any of the examiners on the probability of permanent improvement in severity of the Veteran's respective disabilities.  As these respective VA examination reports are inadequate to answer the question of whether the Veteran's respective disabilities render her permanently and totally disabled under 38 C.F.R. § 3.340(b), the claim must be remanded in order to obtain supplemental comment from a VA examiner. 

TDIU

Finally, in a June 2016 written statement, the Veteran reported that she used to work for VA but was granted medical retirement due to her disabilities.  She also submitted a copy of a November 2015 letter from the Office of Personnel Management (OPM) that indicated she had been found disabled due to her PTSD and depression.  The records related to this determination have not been obtained.  VA has an obligation to obtain federal government records associated with a Veteran's claim for disability benefits.  See, e.g., Baker v. West, 11 Vet. App. 163, 169 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine which specific issues she wishes to withdrawal from appellate consideration, and which issues she wishes to continue to submit to appellate review.  

2.  Request employment records, including any treatment records, physical examinations, and disability determinations, from OPM concerning the Veteran's federal retirement/release from the VA due to medical disability.  If no such records are available, that fact must be noted for the record.  

3.  Forward the Veteran's claims file to an appropriate VA examiner for an opinion with regard to her claim for entitlement to a permanent and total disability determination for DEA purposes.  The claims file, to include a copy of this remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is the functional impairment from the Veteran's service-connected disabilities, major depressive disorder with posttraumatic stress disorder (PTSD), chronic headaches, fibromyalgia, chronic lumbosacral strain with degenerative changes, irritable bowel syndrome, radiculopathy of the lower extremities, and a stress fracture of the posterior medial tibia of the left leg total and permanent; that is, are the disabilities reasonably certain to last throughout the remainder of the Veteran's life? 

The examiner should specifically address the criteria set forth for permanent total disability in 38 C.F.R. § 3.340.  A detailed rationale is requested for all opinions provided.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

